NEWS BULLETIN For Further Information: AT OLD REPUBLIC: AT FINANCIAL RELATIONS BOARD: A.C. Zucaro Chairman & CEO (312) 346-8100 Leslie Loyet Analysts/Investors (312) 640-6672 lloyet@frbir.com Tim Grace Media Inquires (312) 640-6667 tgrace@frbir.com FOR IMMEDIATE RELEASE NYSE:ORI THURSDAY, APRIL 24, 2008 OLD REPUBLIC’S EARNINGS DECLINE IN FIRST QUARTER 2008 CHICAGO - April 24, 2008 - Old Republic International Corporation (NYSE: ORI), todayreported the following results for the first quarter of 2008: Financial Highlights (unaudited; amounts in millions except per share data and percentages) Quarters Ended March 31, 2008 2007 Change Operating Revenues $ 950.7 $ 970.9 -2.1 % Net Operating Income (Loss) (19.6) 105.8 -118.6 Net Income (Loss) $ (19.0) $ 107.7 -117.7 % Diluted Earnings Per Share: Net Operating Income (Loss) $ (0.08) $ 0.45 -117.8 % Net Income (Loss) (0.08) 0.46 -117.4 Cash Dividends Per Share 0.16 0.15 6.7 Book Value Per Share $ 18.99 $ 19.33 -1.8 % Old Republic’s consolidated operating results, which exclude net realized investment gains, decreased significantly in this year’s first quarter. The reduced performance stemmed from ongoing weakness in the Company’s housing-related mortgage guaranty and title insurance lines. In management’s opinion, the substantial dislocations that have enveloped all businesses with housing and mortgage-lending exposures are likely to exert earnings pressures well into 2009.These lowered expectations aside, the Company’s strong financial underpinnings and the earnings sustainability of its general insurance business should provide necessary earnings support and capital management flexibility for the resumption of positive operating trends in 2010 and beyond. - more - Old Republic International Corporation Add 1 Consolidated Results – The major components of Old Republic’s consolidated results were as follows for the periods shown: Quarters Ended March 31, 2008 2007 Change Operating revenues: General insurance $ 581.5 $ 589.7 -1.4 % Mortgage guaranty 172.4 139.4 23.7 Title insurance 167.1 217.2 -23.1 Corporate and other 29.6 24.5 Total $ 950.7 $ 970.9 -2.1 % Pretax operating income (loss): General insurance $ 89.8 $ 102.9 -12.7 % Mortgage guaranty (122.3) 48.3 -353.3 Title insurance (12.6) 0.7 N/M Corporate and other 4.6 0.6 Sub-total (40.5) 152.6 -126.6 Realized investment gains (losses): From sales 0.9 2.9 From impairments - - Net realized investment gains 0.9 2.9 Consolidated pretax income (loss) (39.6) 155.6 -125.5 Income taxes (credits) (20.5) 47.8 -143.0 Net income (loss) $ (19.0) $ 107.7 -117.7 % Consolidated underwriting ratio: Benefits and claims ratio 76.6 % 48.6 % Expense ratio 39.1 43.6 Composite ratio 115.7 % 92.2 % Components of diluted earnings per share: Net operating income (loss) $ (0.08) $ 0.45 -117.8 % Net realized investment gains - 0.01 Net income (loss) $ (0.08) $ 0.46 -117.4 % Note: In this and all other tables and statements, dollar amounts are stated in millions, except per share data. N/M
